Name: Commission Regulation (EC) NoÃ 77/2009 of 26Ã January 2009 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: international affairs;  Africa;  economic conditions
 Date Published: nan

 27.1.2009 EN Official Journal of the European Union L 23/5 COMMISSION REGULATION (EC) No 77/2009 of 26 January 2009 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) Common Position 2008/68/CFSP of 26 January 2009 (2) amends the Annex to Common Position 2004/161/CFSP (3). Annex III to Regulation (EC) No 314/2004 should, therefore, be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is hereby replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2009. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 55, 24.2.2004, p. 1. (2) See page 43 of this Official Journal. (3) OJ L 50, 20.2.2004, p. 66. ANNEX ANNEX III List of natural or legal persons, entities and bodies referred to in Article 6 I. Natural persons Name Function/Reason for listing; Identifying data Date of designation reffered to in Article 7(2) 1. Mugabe, Robert Gabriel President, born 21.2.1924, Passport AD001095. Head of Government and as such responsible for activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 2. Abu Basutu, Titus MJ Air Vice-Marshal, Matebeleland South. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 3. Al Shanfari, Thamer Bin Former Chairman of Oryx Group and Oryz Natural Resources (see item 22 in part II), born 3.1.1968. Ties to the Government and implicated in activities that seriously undermine democracy, respect for human rights and the rule of law. 27.1.2009 4. Barwe, Reuben Journalist with Zimbabwe Broadcasting Corporation, born 19.3.1953, passport BN311374. Whipped up the government-orchestrated terror campaign before and during the 2008 elections. 27.1.2009 5. Bonyongwe, Happyton Director-General Central Intelligence Organisation, born 6.11.1960, Passport: AD002214 Ties to the Government and complicit in forming or directing repressive state policy. 21.2.2004 6. Bonyongwe, Willa (alias Willia) Chair of Securities Commission, married to Happyton Bonyongwe. Supporter and beneficiary of the regime through appointment and through close association with key member of the Government. 27.1.2009 7. Bredenkamp, John Arnold Businessman, born 11.08.1940, passports: Netherlands (1285143, expired), Zimbabwe (Z01024064, Z153612), Surinam (367537C). Businessman with strong ties to the Government of Zimbabwe. He has provided, including through his companies, financial and other support to the regime (see also items 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 14, 20, 24, 25, 28, 29, 31 and 32 in part II). 27.1.2009 8. Buka (alias Bhuka), Flora Presidents office (Former Minister of State for Special Affairs responsible for Land and Resettlement Programmes, former Minister of State in the Vice-Presidents office and former Minister of State for the Land Reform in the President's Office), born 25.2.1968. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 9. Bvudzijena, Wayne Assistant Police Commissioner, Police Spokesman. Member of the security forces and bearing wide responsibility for defending serious violations of human rights. 2.8.2005 10. Chairuka, Annie Flora Imagine Married to Paradzai Zimondi. Supporter and beneficiary of the regime through close association with key member of the Government. 27.1.2009 11. Chapfika, David Former Deputy Minister of Agriculture (former Deputy Minister of Finance), born 7.4.1957. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2004 12. Charamba, George Permanent Secretary, Department for Information and Publicity, born 4.4.1963, Passport AD002226. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 13. Charamba, Rudo Grace Married to George Charamba, born 20.6.1964. Supporter and beneficiary of the regime through close association with key member of the Government. 27.1.2009 14. Charumbira, Fortune Zefanaya Former Deputy Minister for Local Government, Public Works and National Housing, born 10.6.1962. Former member of the Government with ongoing ties. 14.9.2002 15. Chidarikire, Faber Edmund Provincial Governor for Mashonaland West, former Mayor of Chinhoyi, born 6.6.1946. Ties to the Government. 10.12.2008 16. Chigudu, Tinaye Former Provincial Governor: Manicaland. Ties to the Government and bearing wide responsibility for serious violations of human rights. 16.6.2005 17. Chigwedere, Aeneas Soko Provincial Governor: Mashonaland East, born 25.11.1939. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 18. Chihota, Phineas Deputy Minister for Industry and International Trade. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 19. Chihuri, Augustine Police Commissioner, born 10.3.1953. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 21.2.2002 20. Chihuri, Isobel (alias Isabel) Halima Married to Augustine Chihuri, born 14.4.1974. Supporter and beneficiary of the regime through close association with key member of the Government. 27.1.2009 21. Chimbudzi, Alice ZANU (PF) Politburo Committee Member. Member of the politburo and as such with strong ties to the Government and its policy. 16.6.2005 22. Chimedza, Paul President of the medical Association of Zimbabwe, Dr, born 29.6.1967. Engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 24.7.2008 23. Chimutengwende, Chenhamo Chekezha Former Minister of State for Public and Interactive Affairs (former Minister of Information, former Minister of Post and Telecommunications), born 28.8.1943. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 24. Chinamasa, Monica President of the Zimbabwe National Farmers Union, married to Patrick Chinamasa, born 1950. Supporter and beneficiary of the regime through close association with key member of the Government and implicated in activities that undermine the rule of law. 16.6.2005 25. Chinamasa, Patrick Anthony Minister of Justice, Legal and Parliamentary Affairs, born 25.1.1947. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 26. Chindori-Chininga, Edward Takaruza Former Minister of Mines and Mining Development, born 14.3.1955. Former member of the Government with ongoing ties to the Government. 25.7.2002 27. Chingoka, Peter Farai Chairman of Zimbabwe Cricket, born 2.3.1954. Ties to the Government and implicated in activities that undermine the rule of law. 24.7.2008 28. Chinotimba, Joseph Vice Chairman of the Zimbabwe National Liberation War Veterans Association, leader of ZANU-PF militia. Engaged in activities that seriously undermine democracy, respect for human rights and the rule of law, including direct involvement in the terror campaign waged before and during the elections. 24.7.2008 29. Chipanga, Tongesai Shadreck Former Deputy Minister of Home Affairs, born 10.10.1940. Former member of the Government with ongoing ties to the Government. 21.2.2004 30. Chipwere, Augustine Colonel, Bindura South. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 31. Chiremba, Mirirai Director of Financial Intelligence at the Reserve Bank of Zimbabwe, born 14.5.1962. Ties to the Government and complicit in forming or directing repressive state policy. 24.7.2008 32. Chitakunye, Eliphas High Court Justice. Has refused to allow investigation of abductions and torture at the hands of security agents. 27.1.2009 33. Chitepo, Victoria ZANU-PF Politburo Committee Member (former Minister of Information, former Minister of Post and Telecommunications and former Tourism Minister.), born 27.3.1928. Member of the politburo and as such with strong ties to the Government and its policy. 16.6.2005 34. Chiwenga, Constantine Commander Zimbabwe Defence Forces, General (former Army Commander, Lieutenant General), born 25.8.1956. Member of the security forces and complicit in forming or directing repressive state policy. 21.2.2002 35. Chiwenga, Jocelyn Businesswoman, born 19.5.1955, married to General Chiwenga, Commander of the Defence Forces. Engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 24.7.2008 36. Chiweshe, George Chairman, Zimbabwe Electoral Commission (Supreme Court Judge and Chairman of the controversial delimitation committee), born 4.6.1953. Ties to the Government and complicit in forming or directing repressive state policy. 16.6.2005 37. Chiwewe, Willard Former Provincial Governor: Masvingo (former Senior Secretary responsible for Special Affairs in the President's Office), born 19.3.1949. Former member of the Government with ongoing ties and bearing wide responsibility for serious violations of human rights. 21.2.2002 38. Chombo, Ignatius Morgan Chiminya Minister of Local Government, Public Works and Urban Development, born 1.8.1952. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 39. Dabengwa, Dumiso Former ZANU-PF Politburo Senior Committee Member, ZAPU leader, born 1939. Former member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 40. Damasane, Abigail Deputy Minister for Women's Affairs, Gender and Community Development. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 41. Deketeke, Pikirayi Chair of Broadcasting Authority of Zimbabwe and Editor of the official pro-government newspaper The Herald. Ties to the Government and implicated in activities that seriously undermine freedom of expression and the media. 27.1.2009 42. Dinha, Martin Provincial Governor for Mashonaland Central. Ties to the Government. 10.12.2008 43. Dokora, Lazarus Deputy Minister for Higher and Tertiary Education, born 3.11.1957. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 18.4.2007 44. Dube, Tshinga Judge Head of Zimbabwe Defence Industries and ZANU-PF candidate in the parliamentary elections, Retired Colonel, born 3.7.1941. Ties to the Government and complicit in forming or directing repressive state policy. 24.7.2008 45. Gambe, Theophilus Chairman, Electoral Supervisory Commission. Shares responsibility for fraudulent elections in 2005. 27.1.2009 46. Georgias, Aguy Deputy Minister for Economic Development, born 22.6.1935. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 18.4.2007 47. Goche, Nicholas Tasunungurwa Minister of Public Service, Labour and Social Welfare (former Minister of State for National Security in the President's Office), born 1.8.1946. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 48. Gono, Gideon Governor of the Reserve Bank of Zimbabwe (central bank), born 29.11.1959. Ties to the Government and complicit in forming or directing repressive state policy. 24.7.2008 49. Goyo, Helen (alias Hellin) Mushanyuri Married to Gideon Gono, born 6.5.1962. Supporter and beneficiary of the regime through close association with key member of the Government. 27.1.2009 50. Gula-Ndebele, Sobuza Former Attorney-General (Former Chairman of Electoral Supervisory Commission). Ties to the Government and complicit in forming or directing repressive state policy. 21.2.2004 51. Gumbo, Rugare Eleck Ngidi Former Minister of Agriculture (Former Minister of Economic Development), born 8.3.1940. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 52. Gurira, Cephas T. Colonel, Mhondoro Mubaira. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 53. Gwekwerere, Stephen Colonel, Chinhoyi. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 54. Hove, Richard ZANU-PF Politburo Secretary for Economic Affairs, born 1935. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 55. Hungwe, Josaya (alias Josiah) Dunira Former Provincial Governor: Masvingo, born 7.11.1935. Ties to the Government and bearing wide responsibility for serious violations of human rights. 21.2.2004 56. Huni, Munyaradzi Journalist on the official pro-government newspaper The Herald, born 24.7.1973, Passport: BN160327. Whipped up the terror campaign before and during the elections. 24.7.2008 57. Jangara (alias Changara) Thomsen Assistant Police Commissioner, Officer in charge, Harare South District. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 24.7.2008 58. Kachepa, Newton Member of Parliament elect for Mudzi North. Directly involved in the campaign of terror waged before and after the elections. 10.12.2008 59. Kangai, Kumbirai ZANU-PF Politburo Committee Member, born 17.2.1938. Member of the politburo and as such with strong ties to the Government and its policy. 21.2.2004 60. Karakadzai, Mike Tichafa Air Commodore, Harare Metropolitan Province. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 61. Karimanzira, David Ishemunyoro Godi Provincial Governor: Harare and ZANU-PF Politburo Secretary for Finance, born 25.5.1947. Ties to the Government and bearing wide responsibility for serious violations of human rights. 25.7.2002 62. Kasukuwere, Saviour Deputy Minister for Youth Development & Employment Creation and ZANU-PF Politburo Deputy-Secretary for Youth Affairs, born 23.10.1970. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 63. Kaukonde, Ray Joseph Former Provincial Governor: Mashonaland East, born 4.3.1963. Ties to the Government and bearing wide responsibility for serious violations of human rights. 16.6.2005 64. Kazangarare, Jawet ZANU-PF Councillor in Hurungwe North and war veteran. Directly involved in the government-orchestrated terror campaign waged before and during the elections. 27.1.2009 65. Kazembe, Joyce Laetitia Deputy Chairperson of the Zimbabwe Electoral Commission and Chair of ZEC's Media Monitoring Commission. Shares responsibility for the fraudulent election process in 2008. 24.7.2008 66. Kereke, Munyaradzi Chief Adviser to the Governor of the Reserve Bank of Zimbabwe, born 29.7.1972. Ties to the Government and complicit in forming or directing repressive state policy. 24.7.2008 67. Khumalo, Sibangumuzi Brigadier General, Matebeleland North. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 68. Kunonga, Nolbert (alias Nobert) Self-appointed Anglican Bishop. Vociferous supporter of the regime. His followers have been backed by the police in commiting acts of violence. 27.1.2009 69. Kuruneri, Christopher Tichaona Former Minister of Finance and Economic Development, born 4.4.1949. NB currently in remand. Former member of the Government with ongoing ties. 25.7.2002 70. Kwainona, Martin Assistant Commissioner. Directly involved in the campaign of terror waged before and after the elections. 10.12.2008 71. Kwenda, R. Major, Zaka East. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 72. Langa, Andrew Deputy Minister of Environment and Tourism (former Deputy Minister of Transport and Communications). Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2004 73. Lesabe, Thenjiwe V. ZANU-PF Politburo Committee Member, born 1933. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 74. Mabunda, Musarashana Assistant Police Commissioner. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 3.7.2007 75. Machaya, Jason (alias Jaison) Max Kokerai Provincial Governor: Midlands. Former Deputy Minister of Mines and Mining Development, born 13.6.1952 Former member of the Government with ongoing ties. 14.9.2002 76. Made, Joseph Mtakwese State Minister of Agricultural Engineering and Mechanisation (Former Minister of Agriculture and Rural Development), born 21.11.1954. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 77. Made, Patricia A. Former director of Inter-Press Service, married to Joseph Made. Supporter and beneficiary of the regime through close association with key member of the Government and implicated in activities that have undermined freedom of expression and the media. 27.1.2009 78. Madzongwe, Edna (alias Edina) ZANU-PF President of Senate, born 11.7.1943. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 79. Mahofa, Shuvai Ben Former Deputy Minister for Youth Development, Gender and Employment Creation, born 4.4.1941. Former member of the Government with ongoing ties. 25.7.2002 80. Mahoso, Tafataona Chair, Media Information Commission. Ties to the Government and bearing wide responsibility for serious violations of the freedom of expression and media. 21.2.2004 81. Makwanya, Judith Journalist with Zimbabwe Broadcasting Corporation, born 22.10.1963. Whipped up the government-orchestrated terror campaign before and during the 2008 elections. 27.1.2009 82. Makwavarara, Sekesai Former Mayor of Harare. Ties to the Government and bearing wide responsibility for serious violations of human rights. 2.8.2005 83. Malinga, Joshua ZANU-PF Politburo Deputy Secretary for Disabled and Disadvantaged, born 28.4.1944. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 84. Maluleke, Titus Provincial Governor: Masvingo (Former Deputy Minister of Education, Sports and Culture). Former Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 18.4.2007 85. Mangwana, Paul Munyaradzi Minister of State for Indigenisation and Empowerment, born 10.8.1961. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 86. Manyonda, Kenneth Vhundukai Former Deputy Minister of Industry and International Trade, born 10.8.1934. Former member of the Government with ongoing ties. 14.9.2002 87. Marumahoko, Reuben Deputy Minister for Foreign Affairs (former Deputy Minister for Home Affairs), born 4.4.1948. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 14.9.2002 88. Masawi, Ephrahim Sango Former Provincial Governor: Mashonaland Central. Ties to the Government and bearing wide responsibility for serious violations of human rights. 21.2.2004 89. Mashava, G. Colonel, Chiredzi Central. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 90. Masuku, Angeline Provincial Governor: Matabeleland South and ZANU-PF Politburo, Secretary for Disabled and Disadvantaged, born 14.10.1936. Ties to the Government and bearing wide responsibility for serious violations of human rights. 25.7.2002 91. Matanyaire, Munyaradzi Chief Executive Officer of Zimbabwe Inter-Africa News Agency. Ties to the Government and implicated in activities that seriously undermine freedom of expression and the media. 27.1.2009 92. Mathema, Cain Ginyilitshe Ndabazekhaya Provincial Governor: Bulawayo. Ties to the Government and bearing wide responsibility for serious violations of human rights. 21.2.2004 93. Mathuthu, Thokozile Provincial Governor: Matabeleland North and ZANU-PF Politburo, Deputy Secretary for Transport and Social Welfare. Ties to the Government and bearing wide responsibility for serious violations of human rights. 25.7.2002 94. Matiza, Joel Biggie Deputy Minister for Rural Housing and Social Amenities, born 17.8.1960. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 95. Matonga, Brighton Deputy Minister for Information and Publicity, born 1969. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 96. Matshalaga, Obert Deputy Minister of Home Affairs (Former Deputy Minister of Foreign Affairs), born 21.4.1951 in Mhute Kraal - Zvishavane. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 97. Matshiya, Melusi (Mike) Permanent Secretary, Ministry of Home Affairs. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 2.8.2005 98. Mavhaire, Dzikamai ZANU-PF Politburo Committee Member. Member of the politburo and as such with strong ties to the Government and its policy. 6.3.2007 99. Mbiriri, Partson Permanent Secretary, Ministry of Local Government, Public Works and Urban Development. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 2.8.2005 100. Mhandu, Cairo (alias Kairo) Major Zimbabwe National Army. Directly involved in the campaign of terror waged before and after the elections 10.12.2008 101. Mhonda, Fidellis Colonel, Rushinga. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 102. Midzi, Amos Bernard (Mugenva) Former Minister of Mines and Mining Development (former Minister of Energy and Power Development), born 4.7.1952. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 14.9.2002 103. Mnangagwa, Emmerson Dambudzo Minister of Rural Housing and Social Amenities (former Speaker of Parliament), born 15.9.1946. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 104. Mohadi, Kembo Campbell Dugishi Minister of Home Affairs (former Deputy Minister of Local Government, Public Works and National Housing), born 15.11.1949. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 105. Mombeshora, Millicent Sibongile Head of Strategic Planning and Special Projects, Reserve Bank of Zimbabwe, born 8.7.1965, Passport BN177069. Ties to the Government and complicit in forming or directing repressive state policy. 27.1.2009 106. Moyo, Gilbert War veteran, leader of ZANU-PF militia. Directly involved in the terror campaign waged before and during the elections in Mashonaland West (Chegutu). 24.7.2008 107. Moyo, Jonathan Former Minister of State for Information and Publicity in the President's Office, born 12.1.1957. Former member of the Government engaged in activities that seriously undermined fundamental freedoms. 21.2.2002 108. Moyo, July Gabarari Former Minister of Energy and Power Development (former Minister of Public Service, Labour and Social Welfare), born 7.5.1950. Former member of the Government with ongoing ties. 25.7.2002 109. Moyo, Sibusio Bussie Brigadier General Zimbabwe National Army. Directly involved in the campaign of terror waged before and after the elections 10.12.2008 110. Moyo, Simon Khaya Ambassador to South Africa and ZANU-PF Politburo Deputy Secretary for Legal Affairs, born 1945. Member of the politburo with ongoing ties to the Government and its policy. 25.7.2002 111. Mpabanga, S. Lieutenant-Colonel, Mwenezi East Directly involved in the terror campaign waged before and during the elections. 24.7.2008 112. Mpofu, Obert Moses Minister for Industry and International Trade (former Provincial Governor: Matabeleland North) (ZANU-PF Politburo Deputy Secretary for National Security), born 12.10.1951. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 113. Msika, Joseph W. Vice-President, born 6.12.1923. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 114. Msipa, Cephas George Former Provincial Governor: Midlands, born 7.7.1931. Ties to the Government and bearing wide responsibility for serious violations of human rights. 21.2.2004 115. Muchechetere, Happison Acting Chief Executive of Zimbabwe Broadcasting Corporation. Ties to the Government and implicated in activities that seriously undermine freedom of expression and the media. 27.1.2009 116. Muchena, Henry Air Vice-Marshal, Midlands. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 117. Muchena, Olivia Nyembesi (alias Nyembezi) Minister of State for Science and Technology in the President's Office (former Minister of State in Vice-President Msika's Office), born 18.8.1946. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 118. Muchinguri, Oppah Chamu Zvipange ZANU-PF Politburo Secretary for Gender and Culture (Former Minister for Women's Affairs, Gender and Community Development), born 14.12.1958. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 119. Muchono, C. Lieutenant-Colonel, Mwenezi West. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 120. Mudede, Tobaiwa (alias Tonneth) Registrar General, born 22.12.1942. Ties to the Government and complicit in forming or directing state policy. 21.2.2004 121. Mudenge, Isack Stanislaus Gorerazvo Minister of Higher Tertiary Education (former Minister of Foreign Affairs), born 17.12.1941. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 122. Mudonhi, Columbus Assistant Inspector Zimbabwe National Army. Directly involved in the campaign of terror waged before and after the elections. 10.12.2008 123. Mudzvova, Paul Sergent. Directly involved in the campaign of terror waged before and after the elections. 10.12.2008 124. Mugabe, Grace Born 23.7.1965, Passport AD001159. Spouse of the Head of Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 125. Mugabe, Leo Director of Zimbabwe Defence Industries, born (a) 28.8.1962; (b) 28.2.1957. Businessman with strong ties to the Government of Zimbabwe, and nephew of Robert Mugabe. 27.1.2009 126. Mugabe, Sabina ZANU-PF Politburo Senior Committee Member, born 14.10.1934. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 127. Mugariri, Bothwell Former Senior Assistant Police Commissioner. Former member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 3.7.2007 128. Muguti, Edwin Deputy Minister for Health and Child Welfare, born 1965. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 129. Mujuru, Joyce Teurai Ropa Vice President (former Minister of Water Resources and Infrastructural Development), born 15.4.1955. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 130. Mujuru, Solomon T.R. ZANU-PF Politburo Senior Committee Member, born 1.5.1949. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 131. Mukosi, Musoro Wegomo Producer with Zimbabwe Broadcasting Corporation. Whipped up the government-orchestrated terror campaign before and during the 2008 elections. 27.1.2009 132. Mumba, Isaac Superintendent. Directly involved in the campaign of terror waged before and after the elections. 10.12.2008 133. Mumbengegwi, Samuel Creighton Former Minister of Finance; former Minister of State for Indigenisation and Empowerment, born 23.10.1942. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 134. Mumbengegwi, Simbarashe Simbanenduku Minister of Foreign Affairs, born 20.7.1945, Passport: AD001086. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 135. Murerwa, Herbert Muchemwa Former Minister of Finance, born 31.7.1941. Former member of the Government with ongoing ties. 25.7.2002 136. Musariri, Munyaradzi Assistant Police Commissioner. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 2.8.2005 137. Mushohwe, Christopher Chindoti Provincial Governor: Manicaland. (Former Minister of Transport and Communications, former Deputy Minister of Transport and Communications), born 6.2.1954. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 138. Mutasa, Didymus Noel Edwin Minister of State for National Security, Land Reform and Resettlement in the Office of the President, ZANU-PF, Secretary for Administration, born 27.7.1935. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 139. Mutasa, Gertrude Colonel in the Zimbabwe Defence Force, married to Didymus Mutasa. Involved in farm invasions where death threats were made. 27.1.2009 140. Mutasa, Justin Mutsawehuni Chair of Zimbabwe Broadcasting Holdings and Chief Executive of Zimbabwe Newspapers, born 6.4.1954, passport BN498951. Ties to the Government and involved in activities that seriously undermine freedom of expression and the media. 27.1.2009 141. Mutezo, Munacho Former Minister for Water Resources and Infrastructural Development. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 142. Mutinhiri, Ambros (alias Ambrose) Minister of Youth Development, Gender and Employment Creation, Retired Brigadier. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2004 143. Mutinhiri, Tracey Deputy Minister for Indigenisation and Empowerment (Former Deputy Speaker of the Senate). Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 18.4.2007 144. Mutiwekuziva, Kenneth Kaparadza Former Deputy Minister of Small and Medium Enterprises, Development and Employment Creation, born 27.5.1948. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 14.9.2002 145. Mutsvunguma, S. Colonel, Headlands. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 146. Muzenda, Tsitsi V. ZANU-PF Politburo Senior Committee Member, born 28.10.1922. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 147. Muzonzini, Elisha Brigadier (former Director-General Central Intelligence Organisation), born 24.6.1957. Former member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 21.2.2002 148. Mzembi, Walter Deputy Minister for Water Resources and Infrastructural Development, born 16.3.1964. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 18.4.2007 149. Mzilikazi, Morgan S. Colonel (MID), Buhera Central. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 150. Ncube, Abedinico Deputy Minister of Public Service, Labour and Social Welfare (former Deputy Minister of Foreign Affairs), born 13.10.1954. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 151. Ndlovu, Naison K. Deputy President of the Senate, and ZANU-PF Politburo Secretary for Production and Labour, born 22.10.1930. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 152. Ndlovu, Richard ZANU-PF Politburo Deputy Commissariat, born 26.6.1942. Member of the politburo and as such with strong ties to the Government and its policy. 16.6.2005 153. Ndlovu, Sikhanyiso Former Minister of Information and Publicity (Former Deputy Minister of Higher and Tertiary Education), born 20.9.1949. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 154. Nguni, Sylvester Minister of Economic Development (Former Deputy Minister for Agriculture), born 4.8.1955. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 155. Nhema, Francis Minister of Environment and Tourism, born 7.4.1959. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 156. Nkala, Herbert Chair of Zimbabwe Newspapers, which prints State propaganda and Chair of First Banking Corporation. 27.1.2009 157. Nkomo, John Landa Former Speaker of House of Assembly (former Minister of Special Affairs in the President's Office), ZANU-PF national chairman, born 22.8.1934. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 158. Nyambuya, Michael Reuben Former Minister for Energy and Power Development (former Lieutenant General, Provincial Governor: Manicaland), born 23.7.1955. Former member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2004 159. Nyanhongo, Magadzire Hubert Deputy Minister of Transport and Communications. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 160. Nyathi, George ZANU-PF Politburo Deputy Secretary of Science and Technology. Member of the politburo and as such with strong ties to the Government and its policy. 16.6.2005 161. Nyawani, Misheck Retired Superintendant. Directly involved in the campaign of terror waged before and after the elections. 10.12.2008 162. Nyikayaramba, Douglas Brigadier General, Mashonaland East. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 163. Nyoni, Sithembiso Gile Glad Minister of Small and Medium Enterprises Development and Employment Creation, born 20.9.1949. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 164. Parirenyatwa, Choice Married to David Parirenyatwa. Supporter and beneficiary of the regime through close association with key member of the Government. 27.1.2009 165. Parirenyatwa, David Pagwese Minister of Health and Child Welfare (former Deputy Minister), born 2.8.1950. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 166. Patel, Bharat Former Acting Attorney General, Justice, Hon. Engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 24.7.2008 167. Patel, Khantibhal ZANU-PF Politburo Deputy Secretary for Finance, born 28.10.1928. Member of the politburo and as such with strong ties to the Government and its policy. 16.6.2005 168. Pote, Selina M. ZANU-PF Politburo Deputy Secretary for Gender and Culture. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 169. Rangwani, Dani Police Detective Inspector. Member of the security forces and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 24.7.2008 170. Rautenbach, Muller Conrad (alias Billy) Businessman, born. 23.9.1959, PO Box CH52, Chisipite, Harare, passport: BN491589. Businessman with strong ties to the Government of Zimbabwe, including through support to senior regime officials during Zimbabwe's intervention in DRC (see also item 26 in part II). 27.1.2009 171. Rugeje, Engelbert Abel Major-General, Masvingo Province. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 172. Rungani, Victor TC Colonel, Chikomba. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 173. Ruwodo, Richard Brigadier General, promoted on 12 August 2008 to the rank of Major General (retired); former Acting Permanent Under Secretary (PUS) for Ministry of Defence, born 14.3.1954. Directly involved in the campaign of terror waged before and after the elections. 10.12.2008 174. Sakabuya, Morris Deputy Minister for Local Government, Public Works and Urban Development. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 175. Sakupwanya, Stanley ZANU-PF Politburo Deputy Secretary for Health and Child Welfare. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 176. Samkange, Nelson Tapera Crispen Former Provincial Governor: Mashonaland West. Ties to the Government and bearing wide responsibility for serious violations of human rights. 21.2.2004 177. Sandi, E. ZANU-PF Politburo Deputy Secretary for Women's Affairs. Member of the politburo and as such with strong ties to the Government and its policy. 16.6.2005 178. Savanhu, Tendai ZANU-PF Deputy Secretary for Transport and Social Welfare, born 21.3.1968. Member of the politburo and as such with strong ties to the Government and its policy. 16.6.2005 179. Sekeramayi, Sydney (alias Sidney) Tigere Minister of Defence, born 30.3.1944. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2002 180. Sekeremayi (alias Sekeramayi), Tsitsi Chihuri Married to Sydney Sekeremayi, born 1944. Supporter and beneficiary of the regime through close association with key member of the Government. 27.1.2009 181. Sekeremayi, Lovemore Chief Elections Officer. Ties to the Government and complicit in forming or directing oppressive state policy. 16.6.2005 182. Shamu, Webster Kotiwani Minister of State for Policy Implementation (former Minister of State for Policy Implementation in the President's Office), born 6.6.1945. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2004 183. Shamuyarira, Nathan Marwirakuwa ZANU-PF Politburo Secretary for Information and Publicity, born 29.9.1928. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 184. Shiri, Perence (alias Bigboy Samson Chikerema) Air Marshal (Air Force), born 1.11.1955. Member of the security forces and complicit in forming or directing oppressive state policy. 21.2.2002 185. Shumba, Isaiah Masvayamwando Deputy Minister of Education, Sports and Culture, born 3.1.1949. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 186. Shungu, Etherton Brigadier General, Mashonaland Central. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 187. Sibanda, Chris Colonel, Bulawayo Province. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 188. Sibanda, Jabulani Former Chair, National War Veterans Association, born 31.12.1970. Ties to the Government and complicit in forming or directing oppressive state policy. 21.2.2004 189. Sibanda, Misheck Julius Mpande Cabinet Secretary (successor to Charles Utete), born 3.5.1949. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 21.2.2004 190. Sibanda, Phillip Valerio (alias Valentine) Commander Zimbabwe National Army, Lieutenant General, born 25.8.1956. Member of the security forces and complicit in forming or directing oppressive state policy. 21.2.2004 191. Sigauke, David Brigadier General, Mash West Province. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 192. Sikosana, Absolom ZANU-PF Politburo Secretary for Youth Affairs. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 193. Stamps, Timothy Health Advisor in the Office of the President, Former Health Minister, born 15.10.1936. Ties to the Government and complicit in forming or directing oppressive state policy. 25.7.2002 194. Tarumbwa, Nathaniel Charles Brigadier General, Manicaland and Mutare South. Directly involved in the terror campaign waged before and during the elections. 24.7.2008 195. Tomana, Johannes Attorney General. Engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 27.1.2009 196. Tonderai Matibiri, Innocent Deputy Police Commissioner. Member of the security forces and engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 24.7.2008 197. Udenge, Samuel Minister of State for State Enterprises (Former Deputy Minister of Economic Development). Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 198. Utete, Charles Chairman of the Presidential Land Review Committee (former Cabinet Secretary), born 30.10.1938. Ties to the Government and complicit in forming or directing oppressive state policy. 21.2.2002 199. Veterai, Edmore Senior Assistant Police Commissioner, Officer Commanding Harare. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 2.8.2005 200. Zhuwao, Patrick Deputy Minister for Science and Technology (NB Mugabe's nephew). Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 16.6.2005 201. Zimondi, Paradzai Prisons Director, born 4.3.1947. Member of the security forces and complicit in forming or directing oppressive state policy. 21.2.2002 202. Zvayi, Caesar Journalist on the official pro-government newspaper The Herald. Whipped up the terror campaign before and during the elections. 24.7.2008 203. Zvinavashe, Vitalis Politburo, Indigenisation and Empowerment Committee in the party, born 27.9.1943. Former member of the security forces and complicit in forming or directing repressive state policy and member of politburo. 21.2.2002 II. Legal persons, entities or bodies Name Identifying data; Reason for listing Date of designation reffered to in Article 7 (2) 1. Alpha International (PVT) Ltd Park Road, Camberley, Surrey GU15 2SP, UK. Owned by John Arnold Bredenkamp. 27.1.2009 2. Breco (Asia Pacific) Ltd Isle of Man Company Registration M78647 - 1st Floor, Falcon Cliff, Palace Road, Douglas IM2 4LB, Isle of Man. Owned by John Arnold Bredenkamp. 27.1.2009 3. Breco (Eastern Europe) Ltd Isle of Man Company Registration FC0021189 - Falcon Cliff, Palace Road, Douglas IM99 1ZW, Isle of Man; Hurst, Reading Berkshire RG10 0SQ, UK. Owned by John Arnold Bredenkamp. 27.1.2009 4. Breco (South Africa) Ltd Isle of Man Company Registration Q1962 - Cumbrae House, Market Street, Douglas IM1 2PQ, Isle of Man; 9 Columbus Centre, Pelican Drive, Road Town, Tortola, British Virgin Islands. Owned by John Arnold Bredenkamp. 27.1.2009 5. Breco (UK) Ltd UK Company Registration 2969104 - London Road, Sunningdale, Ascot, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 27.1.2009 6. Breco Group Thetford Farm, PO Box HP86, Mount Pleasant, Harare, Zimbabwe; Sandford Lane, Hurst, Reading, Berks RG10 0SQ, UK; London Road, Sunningdale, Ascot, Berks, SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 27.1.2009 7. Breco International 25 Broad Street, St. Helier JE2 3RR, Jersey. Owned by John Arnold Bredenkamp. 27.1.2009 8. Breco Nominees Ltd UK Company Registration 2799499 - London Road, Sunningdale, Ascot, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 27.1.2009 9. Breco Services Ltd UK Company Registration 2824946 - London Road, Sunningdale, Ascot, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 27.1.2009 10. Cold Comfort Farm Trust Co-operative 7 Cowie Road, Tynwald, Harare, Zimbabwe. Owned by Didymus Mutasa, Grace Mugabe also involved. 24.7.2008 11. Comoil (PVT) Ltd Block D, Emerald Hill Office, Emerald Park, Harare, Zimbabwe. 2nd Floor, Travel Plaza, 29 Mazoe Street, Box CY22344, Causeway, Harare, Zimbabwe. Owned by Saviour Kasukuwere. 27.1.2009 12. Corybantes Ltd London Road, Sunningdale, Ascot, Berkshire SL5 0DJ, UK; Titlarks Hill Road, Sunningdale, Ascot, Berkshire, SL5 0JB, UK Owned by John Arnold Bredenkamp. 27.1.2009 13. Divine Homes (PVT) Ltd 6 Hillside Shopping Centre, Harare, Zimbabwe; 31 Kensington Highlands, Harare, Zimbabwe; 12 Meredith Drive, Eastlea, Harare, Zimbabwe. Chaired by David Chapfika. 27.1.2009 14. Echo Delta Holdings Thetford Farm, PO Box HP86, Mount Pleasant, Harare, Zimbabwe; Sandford Lane, Hurst, Reading, Berks RG10 0SQ, UK; London Road, Sunningdale, Ascot, Berks, SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 27.1.2009 15. Famba Safaris 4 Wayhill Lane, Umwisdale, Harare, Zimbabwe; PO Box CH273, Chisipite, Harare, Zimbabwe. Major shareholder is Webster Shamu. 27.1.2009 16. Industrial Development Corporation of Zimbabwe 93 Park Lane, PO Box CY1431, Harare, Zimbabwe. Wholly owned by the Government of Zimbabwe. 27.1.2009 17. Intermarket Holdings Ltd Zimbank House, 46 Speke Avenue, PO Box 3198, Harare, Zimbabwe. Subsidiary of ZB Financial Holdings Ltd. 27.1.2009 18. Jongwe Printing and Publishing Company (PVT) Ltd (alias Jongwe Printing and Publishing Co., alias Jongwe Printing and Publishing Company) 14 Austin Road, Coventry Road, Workington, PO Box 5988, Harare, Zimbabwe. ZANU-PF's publishing arm. 24.7.2008 19. M & S Syndicate (PVT) Ltd First Floor, Victory House, 88 Robert Mugabe Road, Harare, Zimbabwe; PO Box 1275, Harare, Zimbabwe. ZANU-PFs investment company. 27.1.2009 20. Masters International Ltd UK Company Registration 2927685 - London Road, Sunningdale, Ascot, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 27.1.2009 21. Ndlovu Motorways Sam Nujoma Street, Livingston Avenue, Harare, Zimbabwe. Controlled by Sikhanyiso Ndlovu. 27.1.2009 22. Oryx Diamonds Ltd (alias Oryx Natural Resources) Alexander Forbes Building, Windhoek, Namibia; Parc Nicol Offices, 6, 301 William Nicol Drive, Bryanston, Gauteng 2021, South Africa; S Drive, Georgetown, Grand Cayman, Cayman Islands; 3 Victor Darcy Close, Borrowdale, Harare, Zimbabwe; Bank of Nova Scotia Building, 4th Floor, Georgetown, Grand Cayman, Cayman Islands. Company enabling ZANU-PF officials to derive personal benefit from mining ventures in the Democratic Republic of Congo. 27.1.2009 23. OSLEG Ltd (alias Operation Sovereign Legitimacy) Lonhoro House, Union Avenue, Harare, Zimbabwe. Controlled by Zimbabwe army. 27.1.2009 24. Piedmont (UK) Ltd London Road, Sunningdale, Ascot, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 27.1.2009 25. Raceview Enterprises Zimbabwe. Owned by John Arnold Bredenkamp. 27.1.2009 26. Ridgepoint Overseas Developments Ltd (alias Ridgepoint Overseas Developments Ltd) C/o: Mossack Fonseca & Co. BVI Ltd, Akara Building, 24 DeCastro St, Road Town, Tortola, British Virgin Islands; P.O. Box 3136, Road Town, Tortola, British Virgin Islands. Owned by Billy Rautenbach. 27.1.2009 27. Scotfin Ltd Zimbank House, 46 Speke Avenue, PO Box 3198, Harare, Zimbabwe. Wholly owned by ZB Financial Holdings Ltd. 27.1.2009 28. Scottlee Holdings (PVT) Ltd 124 Josiah Chinamano Avenue, PO Box CY3371, Causeway, Harare, Zimbabwe; London Road, Sunningdale, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 27.1.2009 29. Scottlee Resorts Ltd 124 Josiah Chinamano Avenue, PO Box CY3371, Causeway, Harare, Zimbabwe; London Road, Sunningdale, Berkshire SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 27.1.2009 30. Swift Investments (PVT) Ltd 730 Cowie Road, Tynwald, Harare, Zimbabwe; PO Box 3928, Harare, Zimbabwe. Controlled by Zanu-PF, directors include Vitalis Zvinavashe. 27.1.2009 31. Timpani Export Ltd Isle of Man Company Registration 3547414 - Falcon Cliff, Palace Road, Douglas IM99 1ZW, Isle of Man; King Street, Newton Abbot, Devon TQ12 2LG, UK; Mapstone Hill, Lustleigh, Newton Abbot, Devon TQ13 9SE, UK. Owned by John Arnold Bredenkamp. 27.1.2009 32. Tremalt Ltd Thetford Farm, PO Box HP86, Mount Pleasant, Harare, Zimbabwe; Hurst Grove, Hurst, Reading, Berks RG10 0SQ, UK; London Road, Sunningdale, Ascot, Berks, SL5 0DJ, UK. Owned by John Arnold Bredenkamp. 27.1.2009 33. ZB Financial Holdings Ltd (alias Finhold) Zimbank House, 46 Speke Avenue, PO Box 3198, Harare, Zimbabwe. Over 75 % owned by the Government of Zimbabwe. 27.1.2009 34. ZB Holdings Ltd Zimbank House, 46 Speke Avenue, PO Box 3198, Harare, Zimbabwe. Wholly owned by ZB Financial Holdings Ltd. 27.1.2009 35. Zidco Holdings (alias Zidco Holdings (PVT) Ltd) PO Box 1275, Harare, Zimbabwe. ZANU-PF's financial holding company. 24.7.2008 36. Zimbabwe Defence Industries 10th floor, Trustee House, 55 Samora Machel Avenue, PO Box 6597, Harare, Zimbabwe. Wholly owned by the Government of Zimbabwe. Directors include Leo Mugabe and Solomon Mujuru. 24.7.2008 37. Zimbabwe Iron and Steel Company (alias Zisco, Ziscosteel) 2 Redcliff, Zimbabwe. Over 88 % owned by the Government of Zimbabwe. 27.1.2009 38. Zimbabwe Mining Development Corporation 90 Mutare Road, PO Box 2628, Harare, Zimbabwe. Wholly owned by the Government of Zimbabwe. 27.1.2009 39. Zimre Holdings Ltd 9th Floor, Zimre Centre, 25 Kwama Nkrumah Avenue, Harare, Zimbabwe. Over 69 % owned by the Government of Zimbabwe. 27.1.2009 40. Zimre Reinsurance Company (PVT) Ltd 9th Floor, Zimre Centre, 25 Kwama Nkrumah Avenue, Harare, Zimbabwe. Wholly owned by Zimre Holdings Ltd. 27.1.2009